December 20, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                       ROSSCER CRAIG TUCKER, II, Appellant

NO. 14-09-01081-CV                       V.

                         LIZABETH THOMAS, Appellee
                              ____________________
      This cause, an appeal from the trial court’s order signed October 2, 2009, was
heard on the transcript of the record. We REVERSE the portions of the trial court’s
order dealing with appellee LIZABETH THOMAS’S attorney’s fees or the trial court’s
order that appellant ROSSCER CRAIG TUCKER, II pay these attorney’s fees, and we
order these portions severed and REMANDED for proceedings in accordance with this
court’s opinion. Further, we find no error in the remainder of the order and order it
AFFIRMED. For good cause, we order both appellant ROSSCER CRAIG TUCKER, II
and appellee LIZABETH THOMAS to pay one-half of all costs incurred in this appeal.
We further order this decision certified below for observance.